Cite as 2013 Ark. App. 454



                  ARKANSAS COURT OF APPEALS
                                      DIVISION II
                                      No. CR-13-62

                                                 Opinion Delivered August 28, 2013

                                                 APPEAL FROM THE CRITTENDEN
                                                 COUNTY CIRCUIT COURT
  JOSE RODRIGUEZ                                 [NO. CR 2005-196]
                               APPELLANT
  V.                                             HONORABLE DAVID GOODSON,
                                                 JUDGE
  STATE OF ARKANSAS
                                 APPELLEE
                                                 AFFIRMED


                              RHONDA K. WOOD, Judge

          Appellant Jose Rodriguez argues that the circuit court erred by overruling his

evidentiary objections and, therefore, in finding that there was sufficient evidence that he

inexcusably failed to comply with a condition of his probation. We find no error and

affirm.

          On January 8, 2010, Rodriguez pled guilty to the charge of possession of a

controlled substance with intent to deliver and received a sentence of thirty-six months in

the Arkansas Department of Correction, followed by thirty-six months’ suspended

imposition of sentence subject to written conditions. On July 11, 2012, the State filed a

petition for revocation of suspension alleging that Rodriguez had violated the terms and

conditions of his suspended sentence by failing to pay fines, costs, and fees as directed;

                                             1
                                Cite as 2013 Ark. App. 454

failing to notify the sheriff of current address and employment; and selling marijuana. After

a revocation hearing on October 23, 2012, the circuit court found by a preponderance of

the evidence that Rodriguez had violated the conditions of his suspended sentence and

sentenced him to seven years in the Arkansas Department of Correction.

       A circuit court may revoke a defendant’s suspension if it finds by a preponderance

of the evidence that the defendant has inexcusably failed to comply with a condition of

the suspension. Ark. Code Ann. § 5-4-309(d) (Repl. 2006). In revocation proceedings,

the State has the burden of proving a violation of a condition of probation or suspension

by a preponderance of the evidence, and we will not reverse a circuit court’s decision to

revoke unless it is clearly against the preponderance of the evidence. Bradley v. State, 347
Ark. 518, 65 S.W.3d 874 (2002).

       At the conclusion of Rodriguez’s revocation hearing, the circuit court specifically

found that Rodriguez had violated the conditions of his suspension by selling marijuana

and by failing to make any payment toward his outstanding fees and costs in 2011 or 2012.

Rodriguez argues on appeal that the circuit court erred in allowing certain testimony

related to the allegations of him selling marijuana. However, revocation is proper when

only one ground is proven. Costes v. State, 103 Ark. App. 171, 287 S.W.3d 639 (2008).

Because only one violation of the conditions of suspension needs to be proven to support

the revocation, and the circuit court found Rodriguez did not pay his fines, we affirm on

this basis and find it unnecessary to address his arguments regarding the other violation

alleged by the State.

       Affirmed.

                                             2
                         Cite as 2013 Ark. App. 454

GLOVER and BROWN, JJ., agree.

C. Brian Williams, for appellant.

Dustin McDaniel, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., for appellee.




                                      3